DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 7-24 are pending in this application.  Claims 1-6 have been cancelled.  

Election/Restrictions
Applicant's election with traverse of Group II, claims 17 and 19-21, in the reply filed on December 27, 2021 is acknowledged.  The traversal is on the ground(s) that there is no burden.  This is not found persuasive because the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Talebi et al (US 8029846) and Zhang et al (US 20140335246).
	Talebi et al disclose a sweetener composition comprising steviol glycosides (i.e. rebaudioside A)and thaumatin (see entire document, especially claims 1 and 7).

The claims differ as to the specific ratios.
The prior art teaches the combination of steviol glycosides and thaumatin.
It would have been obvious to one of ordinary skill in the art to use the claimed components as taught by Talebi et al and Zhang et al because the use and manipulation of known components is obvious, expected, and within the skill of the art.
Once the art recognizes components as sweeteners then the manipulation and optimization of amounts would be obvious and expected.  In the absence of a showing to the contrary,  Applicant is using well-known components for their art-recognized function to obtain no more than expected results.  Applicant does not attach criticality to the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
March 9, 2022